Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 02/17/2021. Claims 1-20 were pending. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael P. Dunnam (Registration Number 32,611) on 03/01/2022.

The Application has been amended as follows:
Amendments to the Claims
1. (Currently Amended) A computer-implemented method for execution by a server, the computer-implemented method comprising: 
receiving a configuration query from a client; 
retrieving at least one rule configured to determine a response to the configuration query, said at least one rule configured to be represented by a decision tree comprising a plurality of leaf nodes and non-leaf nodes; 
retrieving information accessible to the server, said information configured to evaluate at least one leaf node of the decision tree; 
determining whether all leaf nodes of the decision tree are evaluated by applying the retrieved information; 
are  evaluated, an evaluation result to the configuration query to the client; and 
when all leaf nodes of the decision tree are not evaluated, evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information and providing to the client a revised decision tree comprising all leaf nodes that are not evaluated for evaluation by the client using information accessible to the client.  

8. (Currently Amended) A non-transitory computer-readable medium with instructions stored thereon, wherein the medium is configured to be incorporated in a computer system of a server, the instructions, when executed by a processor, cause operations comprising: 
receiving a configuration query from a client; 
retrieving at least one rule configured to determine a response to the configuration query, said at least one rule configured to be represented by a decision tree comprising a plurality of leaf nodes and non-leaf nodes; 
retrieving information accessible to the server, said information configured to evaluate at least one leaf node of the decision tree; 
determining whether all leaf nodes of the decision tree are evaluated by applying the retrieved information; 
when all leaf nodes of the decision tree are evaluated, an evaluation result to the configuration query to the client; and 
when all leaf nodes of the decision tree are not evaluated, evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information and providing to the client a revised decision tree comprising all leaf nodes that are not evaluated for evaluation by the client using information accessible to the client.  

15. (Currently Amended) A computing system, comprising:

a memory coupled to the one or more processors, the memory including instruction that, when executed by the one or more processors, cause the one or more processors to perform functions including: 
receiving a configuration query from a client; 
retrieving at least one rule configured to determine a response to the configuration query, said at least one rule configured to be represented by a decision tree comprising a plurality of leaf nodes and non-leaf nodes; 
retrieving information accessible to the server, said information configured to evaluate at least one leaf node of the decision tree; 
determining whether all leaf nodes of the decision tree are evaluated by applying the retrieved information; 
when all leaf nodes of the decision tree are evaluated, an evaluation result to the configuration query to the client; and 
when all leaf nodes of the decision tree are not evaluated, evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information and providing to the client a revised decision tree comprising all leaf nodes that are not evaluated for evaluation by the client using information accessible to the client.  

REASONS FOR ALLOWANCE
4.	The previous Double Patenting rejection has been withdrawn in light of Terminal Disclaimer filed on 02/15/2022.
The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“determining if all leaf nodes of the decision tree may be evaluated by applying the retrieved information; 
when all leaf nodes of the decision tree may be evaluated, evaluating all leaf nodes of the decision tree to obtain an evaluation result and providing the evaluation result to the configuration query to the client; and 
when all leaf nodes of the decision tree may not be evaluated, evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information and providing to the client a revised decision tree comprising all leaf nodes that are not evaluated for evaluation by the client using information accessible to the client”
as stated claims 1, 8 and 15. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ono et al., US 2006/0047640 A1: Data mining model modifying method for server coupled to client involves generating change definitions from client request message, storing definitions in document, and transmitting document to client.

Perazolo et al., US 2008/0010231 A1: Computer implemented system for correlating events within data stream, has correlation engine that references decision tree to access selected rules corresponding to events and applies selected rules to correlate events.

%Ironside, US 2019/0213685 A1: generation apparatus of generalized linear model structure definition, has processor which combines first subset of indicator variables into generalized linear model (glm) structure definition upon which dependent variable depends.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446